Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a magnetic separator located between the release point and the attachment point” of claims 1-10; the “a moving magnetic separator to attract the magnetized carrier beads between the release point and the attachment point” of claim 3; the “magnetic separator is located to pass through the developer sump” of claim 5; the “magnetic separator is located between the release point and the developer sump” of claims 6, 9 and 13 (while fig. 4 may be intended to depict this, the release point is not shown in fig.4 and thus the claim language is not technically shown); “a magnetic auger located in the developer sump that spins around the longer dimension of the magnetic auger, the magnetic auger to attract the magnetized carrier bead of the plurality of carrier beads” of claim 7; the “a bead waste” and the “fresh carrier bead input port” that opens in response to a detected amount of waste of claim 10; the “magnetic separator located between the release point and the attachment point” of claims 11-13; the “bead waste” of claim 12; the “an application point where toner is applied to OPC of the drum unit” of claim 14; the “application point” where toner is applied to OPC of the drum unit of claims 14-15; the “magnetic separator located between the release point and the attachment point” of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  in lines6-7, the claim language has improper subject verb agreement: “the subset” “return towards” and “they are”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 introduces “carrier beads” with “magnetic properties” (see lines 1&2).  In line 9, “a magnetized carrier bead” is introduced.  It is understood that all of the carrier beads are magnetic/magnetized, so it is unclear how this newly introduced term is intended to distinguish this carrier bead from the other beads in the plurality of carrier beads.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  Claim 10 recites: “wherein the fresh carrier bead input port opens to allow fresh carrier beads to enter the developer sump in response to a detected amount of the plurality of carrier beads moved to the bead waste as a result of the magnetic separator”.  The omitted elements are:
A detector to perform the function of “a detected amount of the plurality of carrier beads moved to the bead waste”;
A means and/or step to move the carrier beads to the bead waste; and 
A controller or mechanism or means to open the input port responsive to a detection result.

Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 introduces “carrier beads” with “magnetic properties” (see line 1).  In line 9, “a magnetized carrier bead” is introduced.  It is understood that all of the carrier beads are magnetic/magnetized, so it is unclear how this newly introduced term is intended to distinguish this carrier bead from the other beads in the plurality of carrier beads.

Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “applied to OPC of the drum unit”.  It is unclear if this phrase contains a typo and should read - - applied to the OPC of the drum unit - - or if the phrase is incomplete.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murakami et al. (US 4,470,694).
Regarding claim 1, Murakami et al. (US 4,470,694) teach a dual-component printing device (fig.1; col.3, ln.38) that separates carrier beads by magnetic properties gained over time-of-use comprising: a developer sump to hold a plurality of carrier beads (fig.1, bottom of #5 near #7); a roller (fig.1, #11) to move a subset of the plurality 
Regarding claim 3, Murakami et al. (US 4,470,694) teach a dual-component printing device wherein the magnetic separator is a moving magnetic separator to attract the magnetized carrier beads between the release point and the attachment point (fig.1, #17; col.4, ln.35-40).
Regarding claim 4, Murakami et al. (US 4,470,694) teach a dual-component printing device wherein the magnetic separator is located above the developer sump relative to the surface the dual-component printing device is resting upon (fig.1, #17 located above the developer containing portion of the sump).
Regarding claim 5, Murakami et al. (US 4,470,694) teach a dual-component printing device, wherein the magnetic separator is located to pass through the developer sump (fig.1, #17 passes through the portion of sump #5 that does not contain the toner).

Regarding claim 9, Murakami et al. (US 4,470,694) teach a dual-component printing device wherein the magnetic separator is located between the release point and the developer sump (fig.1, #17 is located between release point and upper left corner of sump #5).
Regarding claim 14, Murakami et al. (US 4,470,694) teach a dual-component printing system (fig.1; col.3, ln.38) that separates carrier beads by magnetic properties gained over time-of-use comprising: a drum unit through which an organic photo conductor (OPC) runs (fig.1, housing, not shown, that contains #1; note: since the applicants’ specification has redefined OPC to cover both organic and non-organic photoconductors, this limitation is met); a developer unit comprising: a developer sump to hold a plurality of carrier beads (fig.1, bottom of #5 near #7); a roller (fig.1, #11) to move a subset of the plurality of carrier beads from an attachment point on the roller (fig.1, near inlet to #5a), across an application point where toner is applied to OPC of the drum unit (fig.1, where #11 directly confronts #1), and to a release point through a rotation of the roller (fig.1, near point between #11 and #14), wherein the subset of the plurality of carrier beads return towards the developer sump after they are released at the release point (fig.1, returns via path above #7; col.4, ln.5-8 and via fig.1, #18; col.4, ln.35-40); and a magnetic separator (fig.1, #17; col.4, ln.20) located between the release point and the attachment point (fig.1, #17 located above the release point and 
Regarding claim 11, the limitations of the method are met by the apparatus of Murakami et al. (US 4,470,694) as applied to claim 1 and therefore stand rejected on the same grounds.
Regarding claim 13, the limitations of the method are met by the apparatus of Murakami et al. (US 4,470,694) as applied to claim 9 and therefore stand rejected on the same grounds.

Claims 1, 3-6, 9, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guth et al. (US 5,506,372).
Regarding claim 1, Guth et al. (US 5,506,372) teach a dual-component printing device (fig.2; col.2, ln.58-67) that separates carrier beads by magnetic properties gained over time-of-use comprising: a developer sump to hold a plurality of carrier beads (fig.2, bottom of #7); a roller (fig.2, #15) to move a subset of the plurality of carrier beads from an attachment point on the roller (fig.2, near indicator line for #15) to a release point through a rotation of the roller (fig.2, near #27), wherein the subset of the plurality of carrier beads return towards the developer sump after they are released at the release point (fig.2, when not collected by #25, will be scraped and dropped at #27; col.3, ln.34-36); and a magnetic separator (fig.2, #25; col.4, ln.42-50) located between the release 
Regarding claim 3, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is a moving magnetic separator to attract the magnetized carrier beads between the release point and the attachment point (fig.2, #25 containing magnet #41).
Regarding claim 4 Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located above the developer sump relative to the surface the dual-component printing device is resting upon (fig.2, #25 located above the developer containing portion of the sump).
Regarding claim 5, Guth et al. (US 5,506,372) teach a dual-component printing device, wherein the magnetic separator is located to pass through the developer sump (fig.2, #25 passes through the portion of sump #7 that does not contain the toner).
Regarding claim 6, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located between the release point and the developer sump (fig.2, #25 is located between release point and upper left corner of sump #7).
Regarding claim 9, Guth et al. (US 5,506,372) teach a dual-component printing device wherein the magnetic separator is located between the release point and the developer sump (fig.2, #25 is located between release point and upper left corner of sump #7).

Regarding claim 11, the limitations of the method are met by the apparatus of Guth et al. (US 5,506,372) as applied to claim 1 and therefore stand rejected on the same grounds.
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Guth et al. (US 5,506,372) in view of Tateyama et al. (US Pub.2009/0067878).
Regarding claim 10, Guth et al. (US 5,506,372) teach a dual-component printing device comprising: a bead waste (fig.2, #39); and a fresh carrier bead input port (fig.2, not shown, but must be present for the addition of toner: col.4, ln.1-5).
However, Guth et al. (US 5,506,372) is silent as to how the fresh carrier bead is input or delivered.

It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Guth et al. (US 5,506,372) by incorporating an openable/closable port responsive to the carrier bead discharge amount as in Tateyama et al. (US Pub.2009/0067878) because it is a known means of supplying new developer and is capable of suitably supplying new carrier (para.0054).

Allowable Subject Matter
Claims 2, 7-8, 12, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not disclose or suggest the claimed “the magnetic separator is an inverted magnetic ramp located above the developer sump …that guides attracted carrier beads away from the developer sump and towards a bead waste” in combination with the remaining claim elements as set forth in claim 2.
Prior art does not disclose or suggest the claimed “the magnetic separator is a magnetic auger located in the developer sump … to attract the magnetized carrier bead …and move the carrier bead towards a bead waste” in combination with the remaining claim elements as set forth in claims 7 and 8.
Prior art does not disclose or suggest the claimed “the magnetic separator is an inverted magnetic ramp located above the developer sump… that guides attracted carrier beads away from the developer sump and towards a bead waste” in combination with the remaining claim elements as set forth in claim 12.
Prior art does not disclose or suggest the claimed “the magnetic separator is an inverted magnetic ramp … that guides attracted carrier beads away from the developer sump and towards a bead waste” in combination with the remaining claim elements as set forth in claim 15.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Francis et al. (US 2,961,932) teaches an image forming apparatus that has a surface for removing spent carrier; however, the developing device does not have a roller and thus the separator cannot be located in the claimed position.
Mosehauer et al. (US 5,184,194) teaches an inclined plate to separate carrier from the photosensitive belt at the developing region, but it is not a magnetic separator.
Hagihara (US 5,440,376) discloses the discharge of used carrier periodically and replacing it with fresh carrier, but does not disclose a magnetic separator.

Contact Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154.  The examiner can normally be reached on Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
8/27/2021